PER CURIAM.
This appeal was originally brought by Georgina Henderson, now deceased, from1 a judgment entered on a jury verdict for the defendant City in a personal injury action. Plaintiff suffered injuries when she tripped over tree roots while attempting to board a bus.
*254Approximately five months after filing of the notice of appeal, plaintiff died intestate and Clark W. Jennings, as Administrator, moved this court to be substituted as party appellant. We grant the motion. Appellee’s remaining motion is denied. Previous motions argued before this Court have been decided. See Henderson v. City of Winter Park, Fla.App.1963, 152 So.2d 801.
We have carefully considered the entire record and arguments presented by respective counsel and find no error. It therefore becomes unnecessary to discuss cross-assignments of error raised by appellee. The judgment accordingly is affirmed.
Affirmed.
■ SMITH, C. J., WHITE, J., and WARREN, LAMAR, Associate Judge, concur.